 



(LOGO) [y13681y1368103.gif]
Exhibit 10(iii)(A)6(a)
LUCENT TECHNOLOGIES INC. 2003 LONG TERM INCENTIVE PROGRAM (“PLAN”)
RESTRICTED STOCK UNIT AWARD AGREEMENT

       
Name
  Grant Date
 
   
 
            October 24, 2005   Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.  

Pursuant to the Plan, you have been granted effective as of the Grant Date
indicated above, a Performance Award of xxx,xxx restricted stock units
(“Restricted Stock Units”). Upon termination of the restrictions related
thereto, each Restricted Stock Unit will be converted into one Lucent
Technologies Inc. (“Lucent”) common share, par value $0.01 of Lucent (“Shares”),
subject to the terms and conditions of the Plan and this Award Agreement.

1.   Vesting of Award.

  (a)   Except as provided below, the Restricted Stock Units covered by this
Award shall vest and become nonforfeitable on the first anniversary of the Grant
Date.     (b)   In the event you are placed on a company initiated leave of
absence, as defined in the Officer Severance Policy, for reasons other than
Cause, this Award will continue to vest in accordance with the Officer Severance
Policy.     (c)   Upon the termination of your employment by reason of death or
Disability, the Restriction Period shall end, this Award will become vested and
nonforfeitable.     (d)   Upon the termination of your employment for Cause or
for any reason other than death, Disability or Retirement during the Restriction
Period, any portion of this Award which is still subject to restriction shall be
forfeited.     (e)   It will not be considered a termination of your employment
if you (i) transfer to or from Lucent and any Affiliate or (ii) are placed on an
approved leave of absence. It shall be considered a termination of your
employment if your employer ceases to be Lucent or an Affiliate, except in the
event of a Change in Control or unless otherwise determined by the Committee.

2.   Definitions.

  (a)   Cause. “Cause” means:

  (i)   Violation of Lucent’s code of conduct, Business Guideposts;     (ii)  
Conviction of (including a plea of guilty or nolo contendere) of a felony or any
crime of theft, dishonesty or moral turpitude, or     (iii)   Gross omission or
gross dereliction of any statutory or common law duty of loyalty to Lucent.

  (b)   Company Action. “Company Action” means a Company or Subsidiary declared
force management program, sale of a unit or portion of a unit, Company or
Subsidiary initiated transfer of a Participant to a corporation, partnership,
limited liability company or other business entity in which the Company has an
equity interest and which does not constitute a Subsidiary or placement of the
job function of a Participant with an outsourcing contractor.     (c)  
Disability. “Disability” means termination of employment under circumstances
where you qualify for and receive payments under a long-term disability pay plan
maintained by the Company or any Subsidiary or as required by or available under
applicable local law.     (d)   Restriction Period. “Restriction Period” means
the period beginning on the Grant Date hereof and ending on the Vesting Date of
a Restricted Stock Unit covered by this Award.     (e)   Retirement.
“Retirement” means termination of employment with Lucent or any Subsidiary under
any of the following circumstances or entitlements:

  (i)   Service Pension under the Lucent Retirement Income Plan as defined in
such plan;     (ii)   Similar pension under any comparable plan or arrangement
with Lucent or a Subsidiary; or     (iii)   You are at least age 50 with a
minimum of 15 years service with Lucent at the time of your termination of
employment.

  (f)   Vesting Date. “Vesting Date” means the date on which any Restricted
Stock Unit vests and becomes nonforfeitable.

3.   Payment of Shares. As soon as practicable after termination of the
Restriction Period, the Company will deliver the Shares being distributed to you
or to your legal representative.

 



--------------------------------------------------------------------------------



 



4.   No Right of Employment. Neither the Plan nor this Award shall be construed
as giving you the right to be retained in the employ of Lucent or any Affiliate.
  5.   Taxes. Lucent shall withhold from any distribution or any payment
hereunder, or require payment of, any taxes due in connection with this Award.  
6.   Transferability. This Award may not be sold, assigned, transferred, pledged
or otherwise encumbered. In the event of your death, amounts distributable to
you hereunder shall be distributed to your estate, in which event neither Lucent
nor any Affiliate shall have any further liability to anyone with respect to
such amount.   7.   Determinations of the Committee. Any determinations or
decisions made or actions taken arising out of or in connection with the
interpretation and administration of this Award Agreement and the Plan by the
Committee shall be final and conclusive.   8.   Regulatory Approvals. If the
Senior Vice President — Human Resources or the Senior Vice President, General
Counsel and Secretary of Lucent, or the successor of either of them, determines,
on advice of counsel, that the consent or approval of any governmental or
regulatory agency or authority is necessary or desirable as a condition of, or
in connection with, this Performance Award, no portion of the Award may be
payable until or unless such consent or approval shall have been effected or
obtained. The foregoing shall not be construed as requiring any such
registration, qualification, consent or approval.   9.   Governing Law. The
validity, construction and effect of this Award Agreement shall be determined in
accordance with the laws of the state of Delaware in the United States without
giving effect to the principles of conflicts of laws.   10.   Amendments made by
the Committee. This Award Agreement may be amended by the Committee, provided
that no such amendment shall impair your rights hereunder without your consent.
Notwithstanding any other provisions to the contrary herein, the Committee, if
it determines in its sole discretion that it is necessary or desirable under the
circumstances, may authorize the proration or early distribution (or a
combination thereof) of the Performance Award in the case of termination of the
Plan.   11.   Other Terms.

  (a)   The Plan is discretionary in nature and Lucent may cancel or terminate
it at any time. The grant of a Performance Award is a one-time benefit and does
not create any contractual or other right to receive a grant of Performance
Awards, or benefits or payments in lieu of Performance Awards in the future.
Future grants, if any, will be at the sole discretion of Lucent.     (b)   Your
participation in the Plan is voluntary. The value of the Performance Award is an
extraordinary item of compensation outside the scope of your employment
contract, if any. As such, the Performance Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.     (c)   This Award Agreement is
subject to the provisions of Section 12 of the Plan, relating to Internal
Revenue Code Section 162(m).     (d)   This Agreement shall be subject to such
amendments or modifications as are determined by the Committee to be necessary
or beneficial under the American Jobs Creation Act of 2004.     (e)   Lucent
makes no representation as to the value of this Award or whether you will be
able to realize any profit out of it.     (f)   By accepting this Award or
deriving any benefit from it, you signify your understanding of its terms and
conditions.     (g)   You hereby request, authorize, and direct your employer to
furnish Lucent (and any agent of Lucent administering the Plan or providing plan
record keeping services) with such information and data as it shall request in
order to facilitate the grant of awards and administration of the Plan and you
waive any data privacy rights you might have with respect to such information.

 